Fowler, J.
{dissenting). I dissent from the decision of the court in this case. I concede that the decision would be correct, and that the cases cited in the opinion of the court would support the decision, but for the fact that the jury might properly infer from the evidence that the plaintiff was invited by the motorman to cross ahead of the street-car, and that the motorman should have stopped the car before it reached the plaintiff’s line of travel. None of the cases cited in the opinion contains either of these facts. If the motorman did not extend the invitation, the plaintiff was negligent as matter of law; or, if the invitation was given, he would have been negligent, as matter of law, if the car could not have been stopped before reaching the crosswalk when the invitation was given. The opinion of the court ignores these evidentiary facts.
The evidence is undisputed or the jury might properly infer from it that the plaintiff lived in an apartment-house and customarily took a street-car to go to his work down-town in the morning. The cars regularly stopped, on signal, across the street from the apartment. The plaintiff left the apartment-building to take a street-car as usual. He saw a streetcar coming a block away. He took a step or two into the street, stopped for the passage of two automobiles, and *488started across the street to take the street-car. There was a double track at the place, and the street-car he was to take was on the far track. He came to the near (north-bound) track, stopped between the rails, and signaled the approaching street-car. The motorman nodded his head, applied his brakes, and plaintiff assumed he was going to stop for him to board the car. Plaintiff also heard the air when the brakes were applied, and heard the screeching of the wheels after they slid on the rails. Plaintiff then started across the track in front of the approaching car which was fifty feet away when plaintiff signaled, stepping fast, but not running. The car struck him when he was about the middle of the track. It was a one-man car, entered at the front on the side nearest the curb, the far side from the plaintiff as he passed in front of it. The car was moving at the rate of twelve to fifteen miles per hour, and could be stopped under the conditions present in from twenty-five to forty feet. The plaintiff did not look again after observing the motorman’s indication that he would stop the car for him to board it. The plaintiff did not say so, but he manifestly judged that he might safely cross the track. He quickened his pace. It may as rightly be inferred that he did so to avoid delay in boarding, as that he did it to avoid being struck. He may rightly be presumed to have been watching his step as he started on after receiving the motorman’s signal, which is often, if not ordinarily, quite necessary to do in hastily crossing a street in the early morning in the fore part of March in this climate. The burden of proving contributory negligence is on the defendant. It is for the defendant to produce evidence to exclude all reasonable inferences of conduct consistent with due care.
Under the directed verdict, the question of the defendant’s negligence and that of the plaintiff’s contributory negligence are involved. The opinion concedes that the negligence of the motorman was for the jury. The question of contributory negligence seems clear to me to have been for the jury also. Taking the evidence in the view most favorable to the *489plaintiff, the plaintiff was invited to cross ahead of the car. The car could be stopped and the plaintiff might rightly assume it would be stopped before it reached the crosswalk. The distance he had to travel to clear the street-car was approximately fourteen feet, if the car kept in motion, but the car might have been stopped before it reached plaintiff's line of travel. The jury might rightly infer that the plaintiff’s observation, and his inference that the car would stop before reaching the crossing, were made with due care, and that there was no danger of his being struck if the car had been brought to a stop as it should have been.
None of our own decisions involve a pedestrian passing in front of a street-car under similar circumstances. Several cases involve the passing of automobiles and horse-drawn vehicles, in front of street-cars, and establish the principle that when a driver has on observation formed a judgment that he has time to clear an on-coming street-car and attempted to pass ahead of it, the question of his negligence is for the jury. Grimm v. Milwaukee E. R. & L. Co. 138 Wis. 44, 119 N. W. 833; Tesch v. Milwaukee E. R. & L. Co. 108 Wis. 593, 84 N. W. 823; Karshian v. Milwaukee E. R. & L. Co. 192 Wis. 269, 212 N. W. 643. I perceive no reason why the same rule should not apply to a pedestrian under the circumstances here present. The lapse of two seconds without again looking between the making of an observation by a motorist and his reaching the zone of danger was held not to convict the motorist of negligence as matter of law. Dahinden v. Milwaukee E. R. & L. Co. 169 Wis. 1, 171 N. W. 669. Here barely a second elapsed between the time of plaintiff’s last observation of the car and his reaching the limit of the zone of danger. The plaintiff at four miles per hour would travel six feet a second. He was seven and three-quarters feet from the near rail of the track on which the car was moving. The amount of the overhang of the car does not appear in evidence, but it is a matter of common knowledge that it was considerable, and it may reasonably *490be assumed to be nearly or quite one and three-quarters feet beyond the rail. The last opportunity to observe would necessarily have to be exercised a foot or two before reaching the line of the overhang. The Goldmann Case construes the words “last moment of opportunity” in the statement quoted in the opinion of the court herein to the effect that one must use his sense of sight “at the last moment of opportunity before passing the line between safety and peril/’ as not meaning the precise last moment. The stated rule applies to drivers of horse-drawn and motor vehicles as well as to pedestrians. And if a lapse of two seconds in case of a horse-drawn vehicle does not as matter of law convict the driver of negligence under the last-moment rule, I am unable to see that a lapse of one second convicts a pedestrian of it. An observation made within six feet of the line of the zone of danger may not'improperly be considered as made at the last moment of observation within the rule.
While decisions of this court heretofore rendered do not reach the point, cases in other jurisdictions hold, upon what seems to me to be good reason, that the response by a motorman upon a signal to stop indicating intention to do so, upon which a pedestrian relies in attempting to cross ahead of .a street-car, makes the question of the pedestrian’s negligence for the jury. Cuddy v. Boston E. Ry. Co. 208 Mass. 134, 94 N. E. 251; Simoneau v. Pacific E. Ry. Co. 166 Cal. 264, 136 Pac. 544; Connor v. Pittsburgh R. Co. 50 Pa. Super. 629. In the Cuddy Case, supra, the street-car was at most only twenty to thirty feet from the pedestrian when he signaled, and was traveling at eight to ten miles per hour. The instant case is much stronger in its facts to support submission of the question of negligence to the jury.
It is true that a pedestrian has more complete control over his movements than a motorist has over his car or a driver of a horse-drawn vehicle has over those of his vehicle, and that a stricter rule may properly be applied to pedestrians in crossing street-car tracks ahead of street-cars than to such *491drivers. But the fact of the invitation given by the motorman, coupled with his ability to stop before reaching the crosswalk, and his duty to do so implied from his invitation and his ability, seems to' me to overbear the effect of the distinction in the instant case.
For the reasons above stated, the judgment of the circuit court should, in my opinion, be reversed.
I am authorized to state that Mr. Justice Wickhem concurs in this dissent.